Citation Nr: 0330829	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  02-03 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey



THE ISSUE

Entitlement to service connection for hypertension and 
complications.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The appellant had active service from December 1965 to March 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

The appellant received a VA hypertension medical examination 
in January 2002.  The report includes a notation by the 
examiner that "there are absolutely no medical records 
available to the examiner."  The report reflects diagnoses 
of treated hypertension and post stroke, with no opinion on 
etiology.

The RO provided the appellant notice of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), in a June 2001 letter.  The letter informed the 
appellant that he had 60 days to submit any information or 
evidence he desired considered in support of his claim.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled American. Veterans et al. v. Secretary 
of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.

Although the response time in the June 2001 letter is 60 
days, any time less than the statutory one-year period is 
vitiated by the PVA decision.  Therefore, since this case is 
being remanded for additional development or to cure a 
procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
PVA v. Secretary of Veterans Affairs, as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

2.  The RO shall schedule another 
hypertension medical examination of the 
appellant at the appropriate VA 
treatment facility.  Please provide the 
claims file to the examiner and 
specifically direct that he/she review 
it prior to examining the appellant, see 
Mariano v. Principi, ___ Vet. App. ___, 
No. 01-467 (October 22, 2003).  Request 
the examiner to opine on whether the 
noted instances in the service medical 
records of elevated blood pressure 
readings reflect situational acute and 
transitory readings or evidence of 
chronic hypertension.  If the examiner 
cannot render an opinion on a basis 
other than speculation or mere 
conjecture, please state so for the 
record.

3.  After all of the above development 
is complete, review all of the evidence 
obtained since the statement of the case 
(SOC) in light of the other evidence of 
record.  To the extent that the benefit 
sought on appeal remains denied, issue 
the appellant and his representative a 
supplemental SOC and, if all is in 
order, return the case to the Board for 
further appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




